SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of report: (date of earliest event reported) August 18, 2010 Blue Dolphin Energy Company (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation or organization) 0-15905 (Commission file number) 73-1268729 (I.R.S. Employer Identification No.) 801 Travis Street, Suite 2100, Houston, Texas77002 (Address of principal executive offices) (713) 568-4725 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On August 18, 2010, Blue Dolphin Energy Company, a Delaware corporation (“Blue Dolphin”), issued a press release reporting its financial results for the three and six month periods ended June 30, 2010. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (c) Exhibits Blue Dolphin Energy Company Press Release Issued August 18, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:August 18, 2010 BLUE DOLPHIN ENERGY COMPANY By: /s/ T. SCOTT HOWARD T. Scott Howard Treasurer (Principal Financial and Accounting Officer) INDEX TO EXHIBITS Exhibit
